    Case 2:13-cr-00045-RWS-JCF Document 251 Filed 04/30/20 Page 1 of 15




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                   GAINESVILLE DIVISION


 UNITED STATES OF AMERICA                          Criminal Action No.
                    v.                                2:13-CR-45-RWS
 STANLEY KOWALEWSKI,
               Defendant.


                                     ORDER

      This case comes before the Court on Defendant Kowalewski’s Motion to

Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Government filed

a response [245], and Kowalewski filed a reply [247]. The Government then filed

a notice [248] supplementing the record. After considering the submissions of the

parties, the Court enters the following Order.

                                      I. Background

      On November 5, 2015, a jury convicted Kowalewski on 24 counts, including

wire fraud, conspiracy to obstruct an SEC proceeding, and obstruction of an SEC

proceeding. [162]. On March 25, 2016, the Court sentenced Kowalewski to 209

months’ imprisonment, three years of supervised release, a $2400 special

assessment, and $9,436,236.23 in restitution. [202]. He has a projected release
     Case 2:13-cr-00045-RWS-JCF Document 251 Filed 04/30/20 Page 2 of 15




date of January 27, 2031. Kowalewski is presently housed at the Federal

Correctional Institution in Oakdale, Louisiana (“FCI Oakdale”), a low security

institution.

       Kowalewski submitted a request for compassionate release dated March 31,

2020 to the Warden at FCI Oakdale. The request was received April 2, 2020. The

Government represents that the Warden’s response to the request is that

Kowalewski needs to submit additional information. Once that information is

received, the request will be reviewed. The Government also represents that on

April 19, 2020, Kowalewski was denied home confinement after review pursuant

to the Attorney General’s memoranda. On April 8, 2020, Kowalewski filed the

present motion asserting he is entitled to a compassionate release reduction of

sentence to time served.

                                      II. Discussion

A. Jurisdiction

       The Government challenges the jurisdiction of this Court to consider

Kowalewski’s motion. The Government asserts Kowalewski failed to exhaust

administrative remedies as required by the compassionate release statute. First, the

Government apparently contends Kowalewski has not completed his request to the

Warden for compassionate release because additional information has been sought


                                         2
    Case 2:13-cr-00045-RWS-JCF Document 251 Filed 04/30/20 Page 3 of 15




from Kowalewski that is required before his request can be considered. The

Government also contends the Court lacks jurisdiction because Kowalewski did

not allow 30 days for a decision on his request before he filed the present motion.

      Kowalewski concedes that 30 days have not passed since he lodged his

request but notes that the 30 days will elapse on April 30. Two questions must be

resolved. First, what is the effect of the pending request from the Warden to

Kowalewski? Second, must an inmate wait 30 days from the submission of the

request before filing a motion?

      Following amendment by the First Step Act allowing a defendant to file a

motion for compassionate release, the statute reads:

      The court may not modify a term of imprisonment once it has been
      imposed except that—
      (1) in any case—
             (A) the court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the defendant
             has fully exhausted all administrative rights to appeal a
             failure of the Bureau of Prisons to bring a motion on the
             defendant’s behalf or the lapse of 30 days from the receipt of
             such a request by the warden of the defendant’s facility,
             whichever is earlier, may reduce the term of imprisonment . . .

18 U.S.C. § 3582(c).

      To take advantage of the provision in § 3582, an inmate must first exhaust

administrative remedies before seeking judicial relief. See, e.g., United States v.

Solis, No. CR 16-015-CG-MU, 2019 WL 2518452, at *2 (S.D. Ala. June 18, 2019)

                                          3
    Case 2:13-cr-00045-RWS-JCF Document 251 Filed 04/30/20 Page 4 of 15




(denying motion for compassionate release because defendant failed to exhaust

administrative remedies); United States v. Elias, No. 6:06-096-DCR, 2019 WL

2193856, at *1 (E.D. Ky. May 21, 2019) (same). Courts have ruled that until a

party provides the information required for a warden to make a decision, that party

has not exhausted his administrative remedies or triggered the 30-day lapse period.

United States v. Currie, No. CR 107-077, 2020 WL 1929136, at *2 (S.D. Ga. Apr.

21, 2020); United States v. Howard, No. 4:15-CR-00018-BR, 2019 WL 7041860,

at *3 (E.D. N.C. Dec. 20, 2019). However, on the present record, the Court is

unwilling to find that Kowalewski has not completed his request as required to

trigger the 30-day lapse period. Based on the limited representations of the

Government, the nature of the information the Warden requests and what actual

communications the Warden has had with Kowalewski concerning the request are

unknown. The nature of the requests, how and when the requests are

communicated, and other factors could affect whether the clock should be stopped

based on a request for more information. Therefore, for purposes of the present

motion, the Court will assume Kowalewski made his request on March 31, 2020

and triggered the 30-day lapse period at that time.

      However, the Court concludes Kowalewski failed to satisfy the 30-day lapse

requirement. The statute requires the lapse of 30 days as a prerequisite to the filing


                                          4
    Case 2:13-cr-00045-RWS-JCF Document 251 Filed 04/30/20 Page 5 of 15




of a motion by a defendant. The intent of the statute is clearly to afford the Bureau

of Prisons (“BOP”) the opportunity, in the first instance, to consider the

compassionate release. Only then may an inmate pursue relief on his own.

Kowalewski filed his motion before the 30 days lapsed.

      Kowalewski urges the Court to waive the 30-day lapse requirement.

Accepting that the Court has the authority to waive the requirement, the facts in the

present case do not warrant waiver. The cases relied upon by Kowalewski are

readily distinguishable from his case. In United States v. Wilson Perez, No. 17-cr-

513, 2020 WL 1546422 (S.D.N.Y. Apr. 1, 2020), the 30-day requirement was

waived for a defendant who had only 16 days remaining on his sentence. He had

suffered two severe beatings in custody that resulted in two reconstructive

surgeries. He was suffering significant pain and vision problems and follow-up

care was difficult to obtain. In United States v. Gonzalez, No. 2:18-CR-0232-

TOR-15, 2020 WL 1536155 (E.D. Wash. March 31, 2020), the court found that the

defendant had exhausted her administrative remedies because the BOP stated no

administrative remedies were available to her as she had not been assigned to a

BOP facility. She had only 9 months remaining to serve, was over 60 years old,

and suffered with COPD and emphysema. In United States v. Muniz, No. 4:09-cr-

00199, Document 578, filed March 30, 2020 (S.D. Tex.), the court found that the


                                          5
     Case 2:13-cr-00045-RWS-JCF Document 251 Filed 04/30/20 Page 6 of 15




defendant had actually exhausted his administrative remedies. Also, he suffered

with end stage renal disease, diabetes, and arterial hypertension. He had also

undergone amputation of his right foot and was wheelchair-bound. He had served

80% of his sentence.

       Kowalewski’s circumstances are significantly different from each of these

defendants. Waiver of the 30-day requirement is not appropriate in his case.

Therefore, the Court has no authority to modify Kowalewski’s sentence, and his

motion [245] is due to be DENIED.

B. Merits

       Assuming the Court had jurisdiction, Kowalewski would not be entitled to

the relief he seeks. The compassionate release provision in § 3582(c)(1)(A)

authorizes a court to modify a term of imprisonment “after considering the factors

set forth in section 3553(a) to the extent that they are applicable, if it finds that (i)

extraordinary and compelling reasons warrant such a reduction . . . and that such

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” The Sentencing Guidelines provide that a court may reduce a term

of imprisonment “if, after considering the factors set forth in 18 U.S.C. § 3553(a),

to the extent that they are applicable, the court determines that (1)(A) extraordinary

and compelling reasons warrant the reduction; . . . (2) the defendant is not a danger


                                            6
    Case 2:13-cr-00045-RWS-JCF Document 251 Filed 04/30/20 Page 7 of 15




to the safety of any other person or to the community as provided in 18 U.S.C. §

3142(g); and (3) the reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13. The Application Notes to this section list three circumstances that would

qualify as extraordinary and compelling: (1) medical condition, (2) advanced age,

and (3) family circumstances. Id. n. 1(A-C). The Note also includes a general

catchall provision whereby the Director of the BOP may determine an

extraordinary and compelling reason other than, or in combination with, the

foregoing. Id. n. 1(D). Kowalewski does not meet any of these criteria.

      Kowalewski contends that the courts are vested with discretion to go beyond

the criteria in the BOP regulations and Application Notes in finding “extraordinary

and compelling reasons” that would warrant a reduction in sentence. Kowalewski

seeks compassionate release due to personal characteristics that he contends place

him at greater risk than the general population if he contracts COVID-19. Also, he

asserts that the inadequate response to the COVID-19 pandemic by officials at FCI

Oakdale creates an additional circumstance warranting relief. Kowalewski is 48

years old and has Type-1 diabetes with neuropathy. Diabetes has been identified

as a condition that increases the fatality rate for those who contract COVID-19. In

response to Kowalewski’s contentions regarding his personal risk characteristics,

the Government notes that Kowalewski’s age of 48 is not a risk factor. Also, the


                                         7
    Case 2:13-cr-00045-RWS-JCF Document 251 Filed 04/30/20 Page 8 of 15




Government has offered evidence that Kowalewski’s diabetes is well-managed and

presents no impediment to self-care in prison. Thus, the Government asserts that

Kowalewski’s personal characteristics do not qualify him for compassionate

release.

      Turning to Kowalewski’s allegations regarding the response of the BOP at

FCI Oakdale, Kowalewski has submitted substantial evidence of the seriousness of

the COVID-19 outbreak at FCI Oakdale. He also points out the lack of reliable

information concerning conditions there. FCI Oakdale was identified by Attorney

General Barr as one of the first institutions at which the BOP should review

inmates for possible transfer. As has been stated, Kowalewski’s case was

reviewed for home confinement, and he was found not to be eligible. Also, the

ACLU has filed a class action suit concerning conditions at FCI Oakdale which

documents concerns at the facility. Kowalewski asserts that the situation at FCI

Oakdale poses Eighth Amendment and Due Process problems.

      In response, the Government outlines the steps being taken by the BOP to

address the pandemic in prisons. As for FCI Oakland specifically, the Government

submitted declarations from Juan Segovia, a former Associate Warden at FCI

Oakdale who is temporarily reassigned there to assist with the COVID-19

emergency, and Dr. Richard Griffin, M.D., the current Clinical Director for FCI


                                         8
    Case 2:13-cr-00045-RWS-JCF Document 251 Filed 04/30/20 Page 9 of 15




Oakdale. These witnesses recount steps being taken at FCI Oakdale to address the

COVID-19 pandemic. Of particular note, officials from the Centers for Disease

Control and Prevention (CDC) and the Louisiana Department of Health (LDH)

visited FCI Oakdale on April 13, 2020 and conducted a survey. FCI Oakdale was

found to be implementing the CDC guidance components included in the COVID-

19 Management Assessment and Response for Detention Facilities tool, as

logistically feasible. Four minor recommendations were made which FCI Oakdale

immediately began to implement.

      The Court finds that Kowalewski fails to meet the enumerated criteria for

compassionate release set out in BOP regulations and the Sentencing

Commission’s policy statements. The Court must now consider whether it is

limited to those criteria in assessing a claim for compassionate release.

Specifically, in cases filed by a defendant, does a court have authority to find an

extraordinary and compelling reason other than one enumerated in the Application

Notes or based on a combination of those found in the Application Notes?

      The Sentencing Commission “has not updated its policy statements on

compassionate release since the First Step Act was signed into law in December

2018. Thus, the current phrasing of § 1B1.13 addresses scenarios in which the

BOP Director files a motion for compassionate release, but not situations in which


                                          9
    Case 2:13-cr-00045-RWS-JCF Document 251 Filed 04/30/20 Page 10 of 15




an inmate files a similar motion under § 3582.” United States v. Clark, No.

1:09cr336-1, 2020 WL 1874140, at *2 (M.D. N.C. April 15, 2020). “The First

Step Act applies the same statutory requirements to a defendant’s motion for

compassionate release as previously applied, and still apply, to motions by the

Director: ‘extraordinary and compelling reasons’ must warrant the reduction, the

court must consider the § 3553(a) factors, and the reduction must be ‘consistent’

with any ‘applicable’ policy statements issued by the Sentencing Commission. 18

U.S.C. § 3582(c)(1)(A)(i). There is no policy statement applicable to motions for

compassionate release filed by defendants under the First Step Act. By its terms,

the old policy statement applies to motions for compassionate release filed by the

BOP Director and makes no mention of motions filed by defendants. USSG §

1B1.13.” United States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *5

(M.D. N.C. June 28, 2019). While “§ 1B1.13 provides helpful guidance when

considering a motion filed by an inmate, [] it does not constrain the Court’s

independent assessment of whether ‘extraordinary and compelling reasons’

warrant a sentence reduction under § 3582(c)(1)(A)(i).” Clark, 2020 WL 1874140,

at *2 (internal citation and quotations omitted). Kowalewski has cited several

cases from other jurisdictions reaching these same conclusions. See United States

v. Redd, No. 1:97-cr-00006-AJT, 2020 WL 1248493, at **7-8 (E.D. Va. March 16,


                                         10
    Case 2:13-cr-00045-RWS-JCF Document 251 Filed 04/30/20 Page 11 of 15




2020) (“a court may find, independent of any motion, determination or

recommendation by the BOP Director, that extraordinary and compelling reasons

exist based on facts and circumstances other than those set forth in U.S.S.G.

§1B1.13”); United States v. Cantu, 423 F. Supp. 3d 345, 351 (S.D. Tex. 2019)

(“Given the changes to the statute, the policy-statement provision that was

previously applicable to § 3582 no longer fits with the statute and thus does not

comply with the congressional mandate that the policy statement must provide

guidance on the appropriate use of sentence-modification provisions under §

3582”); United States v. Cantu-Rivera, No. H-89-204, 2019 WL 2578272, at *2

(S.D. Tex. June 24, 2019) (finding extraordinary and compelling circumstances

based on reasons “other than, or in combination with the remainder of the

Guideline definition”).

      The Court is aware that other courts in this circuit have reached a different

conclusion. See United States v. Lynn, No. 89-0072-WS, 2019 WL 3805349, at

*2-4 (S.D. Ala. Aug. 13, 2019) (the court held that “[i]f the policy statement needs

tweaking in light of the [First Step Act], that tweaking must be accomplished by

the Commission, not by the courts”); United States v. Mollica, No. 2:14-CR-329-

KOB, 2020 WL 1914956, at *4 (N.D. Ala. Apr. 20, 2020) (“relief under

Subsection D requires a finding from the BOP that the inmate has extraordinary


                                         11
    Case 2:13-cr-00045-RWS-JCF Document 251 Filed 04/30/20 Page 12 of 15




circumstances that merit relief outside of those circumstances specifically

enumerated in the policy”); United States v. Willingham, No. CR 113-010, 2019

WL 6733028, at *2 (S.D. Ga. Dec. 10, 2019) (motion denied “because she does not

meet the specific examples of extraordinary and compelling reasons and the

Director of the BOP has not determined that circumstances outside of these

examples exist to afford her relief”). While the Court appreciates the reasoning of

each of these decisions, the undersigned cannot reconcile the decisions with the

intent of the First Step Act, which was to increase the availability of compassionate

release1. Subsection D authorizes the broadest set of circumstances to qualify for

relief. U.S.S.G. § 1B1.13., n. 1(D). Permitting those circumstances to be

considered only by the BOP Director would deny defendants who file their own

motions the full benefits of the First Step Act. For this reason, as well as those

reasons stated in the previously-cited cases, the Court finds that it is authorizeed to

consider the enumerated circumstances, as well as circumstances other than, or in

combination with, the enumerated circumstances. Nonetheless, the Court will look

to §1B1.13 for “helpful guidance” in evaluating the circumstances. Clark, 2020

WL 1874140, at *2.


1
 The “First Step Act . . . was enacted to further increase the use of compassionate release
and . . . explicitly allows courts to grant such motions even when BOP finds they are not
appropriate." Beck, 2019 WL 2716505, at *5.

                                            12
    Case 2:13-cr-00045-RWS-JCF Document 251 Filed 04/30/20 Page 13 of 15




      Having determined the applicable standard, the Court turns to the merits of

Kowalewski’s motion. Neither his age nor his medical condition qualifies

Kowalewski under the enumerated circumstances for relief. The Court must

consider whether those circumstances in conjunction with the propriety of FCI

Oakland’s response to the COVID-19 pandemic warrant the granting of relief. The

Court finds that Kowalewski has not offered sufficient evidence to establish this as

an extraordinary and compelling reason for compassionate release. The Court

recognizes that the BOP, not unlike society at large, is grappling with issues it has

never before faced. However, based on the evidence submitted by the Government,

the Court is unable to find, at this time, that the circumstances at FCI Oakland

warrant release of Kowalewski, either alone or in conjunction with Kowalewski’s

personal characteristics.

      Finally, the 18 U.S.C. § 3553(a) factors weigh against release of

Kowalewski. The sentence imposed in this case was an appropriate sentence, and

Kowalewski has served less than 25 percent of that sentence. The record,

particularly the transcript of the sentencing hearing (Tr. [213-8] at 162-171),

reflects findings by the Court regarding the § 3553(a) factors, and the Court will

not recount those findings here. The Government offered a fair summary of

Kowalewski’s conduct in its response [246] to his motion: “Kowalewski defrauded


                                         13
    Case 2:13-cr-00045-RWS-JCF Document 251 Filed 04/30/20 Page 14 of 15




numerous investors in at least two separate schemes, stole millions of dollars,

engaged in rampant self-dealing, obstructed the SEC, committed fraud while on

bond, took actions in contempt of court, lied to two District Judges in this District,

and expressed no remorse for his actions.” (Gov’t’s Br. [246] at 20-21.) Based on

his prior conduct, the Court also finds that Kowalewski would pose a risk to

society if he were released. In the current economic climate, the Court is

concerned that Kowalewski would prey on new victims with new fraudulent

schemes.

      The court understands the legitimate fear that persons in custody have during

this pandemic. Everyone is struggling with how best to balance the various

interests at issue. Certainly, a primary responsibility of the BOP is assuring the

health and safety of those in its custody. The courts must be willing to hold the

BOP accountable in that regard. Answers to how best to address the virus are still

being explored. Thus, as this situation develops, various forms of relief may be

required. Today’s decision addresses only the specific issue before this Court in

the context of our present circumstances.




                                          14
Case 2:13-cr-00045-RWS-JCF Document 251 Filed 04/30/20 Page 15 of 15




                               Conclusion

  Based on the foregoing, Defendant Kowalewski’s Motion [245] is DENIED.

  SO ORDERED this 30th day of April, 2020.




                                 ________________________________
                                 RICHARD W. STORY
                                 United States District Judge




                                15
